Citation Nr: 0332763	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-02 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back condition, and if so 
whether service connection for a back condition is warranted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. L. Wight, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to January 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 2000 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which determined that new and 
material evidence had not been submitted to reopen a 
previously disallowed claim of entitlement to service 
connection for a back condition. 


FINDINGS OF FACT

1.  Service connection for scoliosis and herniated nucleus 
pulposus, L4-L5 and L5-S1, was denied by the Board in October 
1996.  

2.  Evidence received since the October 1996 Board decision 
bears directly and substantially upon the claim of service 
connection for a back disability, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  The October 1996 Board decision which denied service 
connection for scoliosis and herniated nucleus pulposus, L4-
L5 and L5-S1, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1100 (2003).

2.  New and material evidence to reopen the veteran's claim 
for service connection for a back disability has been 
received.  38 U.S.C.A. §§ 5108, 7105 (West 2003); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002); McQueen v. Principi, 14 Vet. App. 300 (2001) 
(per curiam).  The law provides that VA has duties to notify 
and to assist claimants.  In view of the decision reached 
herein reopening the veteran's claim, the Board concludes 
that the requirements set forth in the VCAA have been 
satisfied as to this issue.

Evidentiary Background.  Service connection for a low back 
disability was denied by means of a July 1989 rating 
decision.  The evidence of record at that time included 
service medical records, post service medical records, and 
the reports of VA compensation and pension examinations.  The 
veteran's service medical records showed periodic complaints 
of low back pain, diagnosed as "back strain."  However, a 
diagnosis of a chronic back disability was not rendered in 
service, and the veteran's service separation examination was 
negative for any complaint, treatment, or diagnosis of a back 
condition.  Service connection for a low back disability was 
denied as the evidence showed that the low back pain that the 
veteran experienced during service was acute.  The veteran 
was notified of this decision by letter dated in July 1989; 
however, the evidence does not show that he filed a timely 
appeal of the decision.  

The veteran sought to reopen his claim of service connection 
for a back disability in 1990.  By rating action dated in 
February 1991, the Montgomery, Alabama, RO held that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a back disability.  The veteran 
appealed this decision to the Board which, in June 1993, 
determined that new and material evidence had not been 
submitted to reopen the claim.  In rendering this decision, 
the Board considered the evidence added to the record since 
the denial of service connection in 1989.  This included 
sworn testimony presented by the veteran and additional post 
service treatment records.  In its 1993 decision, the Board 
concluded that the additional evidence received since the 
denial of the veteran's claim in 1989 was essentially 
cumulative and neither new nor material.  Accordingly, his 
claim to reopen was denied.  

Thereafter, in March 1994, the veteran submitted a statement 
requesting service connection for chronic scoliosis.   
Thereafter, the Jackson, Mississippi, RO issued an April 1994 
rating decision that denied service connection for scoliosis 
noting that this condition was considered a congenital or 
developmental abnormality with no evidence of aggravation 
during service.  Similarly, by means of a November 1994 
hearing officer's decision, service connection for a 
herniated nucleus pulpous was denied.  The veteran appealed 
to the Board which issued a decision in October 1996 denying 
service connection for scoliosis and herniated nucleus 
pulposus, L4-L5 and L5-S1, as the evidence did not show a 
nexus between his claimed in-service back injury and a 
current back disability.  The evidence of record at the time 
of this decision included the veteran's service medical 
records, post service treatment records, copies of personal 
hearing transcripts, and various statements from the veteran.

The veteran submitted a statement in March 2000 wherein he 
sought to reopen his claim for service connection for a back 
disability.  The evidence received since the 1996 Board 
decision includes, among other things, a March 2000 VA 
outpatient treatment record wherein a VA physician noted that 
the veteran had a "possible service related injury to his 
low back."  In an April 2001 statement, he reported that he 
injured his back inservice after falling while putting a fuel 
tank on a tank.  

The additional evidence received also contains an April 2001 
VA outpatient treatment record that indicates that the 
veteran was a passenger in an automobile that was involved in 
an accident.  While he was seen for neck complaints following 
this accident, he reported that he had been seeing a 
chiropractor because of his back two or three times per week.   

The veteran was also afforded a VA examination in June 2001.  
A report of this examination has been associated with the 
claims folder.  The examiner opined that the veteran's claim 
represented a "possibility;" however, he could not say that 
the medical certainty of this possibility reaches the 
standard of as likely as not without resorting to some degree 
of conjecture and speculation.

Legal Criteria.  Prior decisions of the Board and unappealed 
decisions of the RO are final and may be reopened only upon 
receipt of additional evidence which, under applicable 
statutory and regulatory provisions, is both new and material 
so as to warrant revision of the previous decision.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2003).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
38 C.F.R. § 3.156(a) (2003).  These changes are prospective 
for claims filed on or after August 29, 2001.  As the 
veteran's claim to reopen was received on August 21, 2001, 
these new regulations pertaining to the adjudication of 
claims to reopen finally denied claims are not applicable in 
the present case.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.305 
(2003).  Service connection may be established for a current 
disability in several ways including on a direct basis or 
secondary basis.  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are present in 
service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Establishing direct service 
connection for a disability which has not been shown in 
service requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established on a secondary 
basis if the claimed disability is shown to be proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310.

The Board concludes that medical evidence is needed to lend 
plausible support for the issue of entitlement to service 
connection presented by this case because the issue involves 
questions of medical fact requiring medical knowledge or 
training for resolution.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); see also Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Competent medical evidence is defined by the 
regulations as evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).

Analysis.  In the instant case, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for a back 
disability.  In particular, the Board notes that since the 
prior decision of the Board in October 1996, additional 
medical evidence has been received which establishes a 
possible link between the veteran's inservice back injury and 
his present back disability.  As this evidence was not of 
record at the time of the prior denial, this information is 
"new." 

This new evidence is also material as it shows a possible 
nexus between the veteran's in-service back complaints and a 
present back disorder.  This evidence bears directly and 
substantially upon the specific matters under consideration, 
is not cumulative or redundant of information previously 
considered, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Consequently, the Board finds that new and material evidence 
to reopen the veteran's claim has been submitted.  38 C.F.R. 
§ 3.156(a).  

Having found that the veteran's claim for service connection 
for a back disability has been reopened, the Board has 
reviewed the evidence and determined that further evidentiary 
development is necessary.  Accordingly, a Remand of the case 
is required.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a back disability 
is reopened.  To this extent only, the benefit sought on 
appeal is allowed.


REMAND

Under the VCAA, VA has a duty to assist the veteran by making 
"reasonable efforts to obtain relevant records (including 
private records).  38 U.S.C.A. § 5103A (2002); 38 C.F.R. 
§ 3.159(c)(1) (2003).  In the present case, the record 
reflects that additional treatment records exist that have 
not been associated with the claims folder.  In particular, 
during an April 2001 outpatient treatment appointment, the 
veteran reported that he had been seeing a chiropractor 
because of his back.  Efforts should be made to obtain copies 
of these records as they are potentially probative in the 
present appeal. 

For the reasons discussed above, the case is REMANDED for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
disability since October 1996.  In 
particular, the veteran should be asked 
to furnish the name and address of the 
health care provider that furnished him 
with the chiropractic treatment 
referenced during his April 2001 VA 
outpatient treatment visit.  After 
securing the necessary release, the RO 
should obtain these records.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the veteran as mandated by the 
VCAA.

2.  The RO should also ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures are fully complied with and 
satisfied.  Particularly, the RO must 
ensure that the veteran has been notified 
as to what evidence is needed to support 
the claim, what evidence VA will develop, 
and what evidence the veteran must 
furnish.

3.  Upon completion of the above, the RO 
should readjudicate the appellant's 
claim, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  

4.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



